      Case 3:16-cv-02151-O Document 25 Filed 12/01/20                  Page 1 of 4 PageID 136



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 DONTA TAYLOR,                                    §
                                                  §
             Movant,                              §
                                                  §      No. 3:16-cv-02151-O
 v.                                               §      No. 3:11-cr-00014-O-1
                                                  §
 UNITED STATES of AMERICA,                        §
                                                  §
             Respondent.                          §

                            MEMORANDUM OPINION AND ORDER

          Movant Donta Taylor, a federal prisoner, filed a pro se motion to vacate, set-aside, or

correct sentence under 28 U.S.C. § 2255. For the following reasons, Taylor’s § 2255 motion is

denied.

                                             Background

          In 2011, Taylor pleaded guilty to being a felon in possession of a firearm in violation of 18

U.S.C. §§ 922(g)(1) and 924(e). Taylor also had several prior state burglary convictions. The Court

thus applied an Armed Career Criminal Act (ACCA) sentencing enhancement and sentenced

Taylor to 180 months’ imprisonment. Taylor did not appeal to the Fifth Circuit Court of Appeals.

Instead, he filed this § 2255 motion, which was received in the Clerk’s Office on June 27, 2016.

          In his motion, Taylor argues his sentence is invalid under Johnson v. United States, 576

U.S. 591 (2015). The Government responds that: (1) his motion should be dismissed as untimely;

(2) his motion should be dismissed because he waived his right to bring it; (3) his motion is

procedurally barred; and (4) his motion fails on the merits because his sentence was not based on

the ACCA’s residual clause. Taylor failed to file a reply to the Government’s response. Therefore,

the Court must consider his petition without the benefit of a reply.
   Case 3:16-cv-02151-O Document 25 Filed 12/01/20                  Page 2 of 4 PageID 137



                                            Discussion

       Taylor relies on the Supreme Court’s decision in Johnson v. United States, 576 U.S. 591

(2015). In Johnson, the Supreme Court found the ACCA’s residual clause was unconstitutionally

vague. Id. The Supreme Court’s decision in Johnson is retroactively applicable on collateral

review. Welch v. United States, 136 S. Ct. 1257, 1268 (2016).

       A movant raising a Johnson claim must demonstrate that “it was more likely than not that

he was sentenced under the residual clause.” United States v. Clay, 921 F.3d 550, 559 (5th Cir.

2019). To assess whether a sentencing court categorized a conviction as a violent felony based on

the residual clause, the court should look to the sentencing record, the presentence report, other

relevant materials, and the legal landscape at the time sentence was imposed. United States v.

Wiese, 896 F.3d 720, 724-25 (5th Cir. 2018).

       In this case, Taylor raises a Johnson claim, but he fails to demonstrate that he was sentenced

under the residual clause. Rather, he was not sentenced under the residual clause – the only

provision that Johnson found to be unconstitutional. See Johnson, 576 U.S. at 606 (“Today’s

decision does not call into question application of the [ACCA] to the four enumerated

offenses[.]”); see also Wiese, 896 F.3d at 726 (“Johnson only applied to the residual clause and

cannot be used to attack sentences under the enumerated offenses clause.”). Instead, burglary, the

crime supporting Taylor’s ACCA sentence, is one of the enumerated “violent felonies” under the

ACCA. See 18 U.S.C. § 924(e)(2)(B)(ii); United States v. James, 950 F.3d 289, 291 (5th Cir. 2020)

(identifying the ACCA’s “enumerated crimes” as “burglary, arson, or extortion, [or] involves use

of explosives”) (quoting 18 U.S.C. § 924(e)(2)(B)). As such, Taylor’s prior burglary convictions

qualify as “violent felonies” or predicates under the ACCA. See United States v. Wallace, 964 F.3d

386, 388 (5th Cir. 2020) (finding that prior convictions for burglary in Texas were generic and



                                                 2
    Case 3:16-cv-02151-O Document 25 Filed 12/01/20                  Page 3 of 4 PageID 138



therefore qualified as violent felonies or predicates for the ACCA enhancement); United States v.

Walton, 804 F. App’x 281, 282 (5th Cir. 2020) (per curiam) (noting that challenges to the Texas

burglary statute as being nongeneric for purposes of the ACCA enhancement were foreclosed)

(citing United States v. Herrold (Herrold II), 941 F.3d 173, 176-82 (5th Cir. 2019) (en banc)

(holding that Texas’s burglary of a building statute qualifies as generic burglary, which is a violent

felony or predicate offense under the ACCA).1 Consequently, Taylor’s Johnson claim fails on the

merits.2

                                          Conclusion

       For the foregoing reasons, Taylor’s motion to vacate, set-aside, or correct sentence under

28 U.S.C. § 2255 is DENIED.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering

the record in this case, Taylor is DENIED a Certificate of Appealability. The Court finds that

Taylor has failed to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the [motion] states a valid claim of the denial of a constitutional right” and “debatable



1
  “Only convictions under generic statutes count toward the ACCA sentencing enhancement.”
Wallace, 964 F.3d at 387-88 (citing Mathis v. United States, 136 S. Ct. 2243, 2247 (2016)).
2
  Taylor also argues that because a jury did not find the three qualifying convictions supporting his
ACCA sentence, his sentence is illegal. (ECF No. 2 at 9-12.) This argument is foreclosed by the
Supreme Court’s holding in Almendarez-Torres v. United States, 523 U.S. 224, 224 (1998)
(holding that, for sentencing enhancement purposes, a defendant’s prior conviction need not be
alleged in the indictment or submitted to the jury and proved beyond a reasonable doubt). In
addition, in the factual resume Taylor and his counsel signed, Taylor specifically admitted that he
committed at least three offenses qualifying as predicates under the ACCA: two convictions for
Texas burglary of a building and two convictions for Texas burglary of a habitation. (CR ECF No.
21 at 2-3; see also PSR ¶¶ 31, 32, 35, 36.) See United States v. Lister, 822 F. App’x 287 (5th Cir.
2020) (per curiam) (holding that Texas burglary of a building constitutes generic burglary); United
States v. Palmer, 819 F. App’x 268, 269 (5th Cir. 2020) (per curiam) (holding that Texas burglary
of a habitation is a violent felony).


                                                  3
   Case 3:16-cv-02151-O Document 25 Filed 12/01/20                  Page 4 of 4 PageID 139



whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000).

       If Taylor files a notice of appeal, he must pay the $505.00 appellate filing fee or submit a

motion to proceed in forma pauperis and a properly signed certificate of inmate trust account.

       SO ORDERED this 1st day of December, 2020.




                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
